DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/07/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2020 and 4/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 10/28/2021, applicant agrees to withdraw inventions of species 2 (claims 7-15) and species 3 (claims 16-20) and elects species 1 (claims 1-6). Hence Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 20200049936).

Regarding Claim 1, Wei teaches a lens holder (abstract; figs. 1 and 2), comprising: 

a holder body (figs. 1 and 2, 13); and 
a lens barrel disposed on the holder body (figs. 1 and 2, 12);
 
wherein the holder body comprises a first surface away from the lens barrel and a second surface opposite to the first surface (fig. 2, bottom and top surfaces of 13), the first surface defines a groove (fig. 2, 102), the groove comprises a first bottom surface (fig. 2, 132), the first bottom surface defines a recess (fig. 2, 161), the recess comprises 
wherein a cross-sectional size of the air escape hole is less than a cross-sectional size of the recess (figs. 1 and 2, 161, 15) .

Regarding Claim 2, Wei teaches the lens holder of claim 1, wherein the holder body is square, the lens barrel is cylindrical (figs. 1 and 2, 12, 13), an orthogonal projection of the lens barrel on the holder body is in a center region of the second surface, a center of the orthogonal projection of the lens barrel overlaps with a center of the holder body (fig. 2, 12, 13) , and the recess is disposed at a corner of the holder body away from the center of the orthogonal projection (fig. 2, 13, 161).

Regarding Claim 3, Wei teaches the lens holder of claim 2, wherein the recess is rectangular and extends diagonally along the first bottom surface (fig. 2, 161, --161 comprising at least one rectangular shape), and the air escape hole is disposed at an end of the recess facing the center of the orthogonal projection (fig. 2, 161, 15).

Regarding Claim 4, Wei teaches the lens holder of claim 2, wherein the recess is fan-shaped (fig2. 161, --overall, 161 is a fan shaped like).

Regarding Claim 5, Wei teaches the lens holder of claim 1, wherein the air escape hole is a frustum of a cone, and the cross-sectional size of the air escape hole increases from the second bottom surface to the second surface (fig. 1, 15).

Regarding Claim 6, Wei teaches the lens holder of claim 1, wherein the holder body and the lens barrel are integrally formed (figs. 1 and 2, 12, 13).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872